DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application DE 10 2018 100 647.0 filed in in German Patent and Trade Mark Office (DPMA) on January 12, 2018 and an application DE 20 2018 100 161.2 filed in in German Patent and Trade Mark Office (DPMA) on January 12, 2018 and receipt of certified copies thereof.
Abstract
The abstract filed on June 21, 2021 appears to be acceptable.
Specification
The substitute specification filed on June 21, 2021 is acceptable.
Drawings 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the reference characters “12” and “30” have both been used to designate the same part in Fig. 3a of the replacement sheet filed on June 21, 2021. For example, according to the original specification (p. 7, lines 13-22), the reference character “12” represents a fastening pin, and the reference character “30” represents a central groove that is different from the fastening pin 12. See Fig. 3b for a correction of Fig. 3a. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 
Claim Objections
Claims 6, 12 and 17 are objected to because of the following informalities:  
In claim 6, lines 1-2, “a side of the fastening pin” should read --a side of the retaining pin--. Support can be found at least in line 2 of the base claim 1.
In claim 12, line 3, “the fastening pin” should read --the retaining pin--. Support can be found at least in line 2 of the base claim 1.
In claim 12, line 4, “in a region of an end remote from the retaining head” should read -- in a region of the end remote from the retaining head--. Support can be found at least in lines 1-2 of claim 12.
In claim 17, line 1, “The operative combination according to claim 16” should read --In the operative combination according to claim 16--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 11-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Naylor WO 00/62340.
Regarding claim 1, Naylor teaches fastening unit (e.g., screw including 66 and 68, and 50, Figs. 1-3) for connecting a heat-generating body (e.g., 10, Figs. 1-3, p. 3, lines 16-22, p. 6, line 23 to p. 7, line 4) to a heat sink (e.g., 30, Figs. 1-3, p. 4, lines 9-21), 
the fastening unit (e.g., screw including 66 and 68, and 50, Figs. 1-3, p. 5, line 23 to p. 6, line 11) comprising a retaining pin (e.g., 66, Figs. 1-3, p. 5, line 23 to p. 6, line 11) and a retaining element (e.g., 50, Figs. 1-3, p. 5, lines 13-22) wherein the retaining pin is connected to a retaining head (e.g., 68, Figs. 1-3, p. 5, line 23 to p. 6, line 11), the retaining pin extends through the retaining element (e.g., Figs. 1-3), the retaining head contacts the retaining element (e.g., Figs. 1-3), the retaining element engageable upon a body of the heat sink so as to retain same in a fastening direction of the retaining pin (e.g., Figs. 1-3), the retaining element engageable laterally on the body of the heat sink (e.g., Figs. 1-3), the retaining element having, on a side thereof for facing the body of the heat sink, a retaining groove (e.g., a groove formed with 62 and 52 of 50, Figs. 1-3, p. 5, lines 13-22) extending in a longitudinal direction perpendicular to the fastening direction (e.g., Figs. 1-3), wherein, in an assembled state for the fastening unit, at least one groove surface of the retaining groove of the retaining element contacts the body of the heat sink (e.g., Figs. 1-3; a grove surface of the groove of 50 discussed above contacts the body of 30 via the intervening item 10).

Regarding claim 11, Naylor teaches fastening unit according to claim 1, wherein the retaining pin has a thread (e.g., threads of 66, Figs. 1-3, p. 5, line 23 to p. 6, line 11) at an end remote from the retaining head, the thread adapted to engage a thread in a bore (e.g., 34, Figs. 1-3, p. 5, line 23 to p. 6, line 11) of the heat sink or of the heat-generating body.  
Regarding claim 12, Naylor teaches fastening unit according to claim 1, wherein at an end remote from the retaining head (e.g., 68, Figs. 1-3), the retaining pin has at least one detent (e.g., threads of 66, Figs. 1-3; at least one thread of 66 is considered as a detent because it temporary positions 10 in a certain position in relation to 30) adapted to engage an undercut of a bore (e.g., 34, Figs. 1-3) in the heat sink or of the heat-generating body, and the fastening pin is slotted in a region of an end remote from the retaining head (e.g., Figs. 1-3).  
Regarding claim 13, Naylor teaches fastening unit according to claim 1 in operative combination with a heat sink and a heat-generating body, the heat-generating body comprising a power semiconductor (e.g., 10, Figs. 1-3, p. 3, lines 16-22, p. 6, line 23 to p. 7, line 4).  
Regarding claim 14, Naylor teaches fastening unit according to claim 1 in operative combination with a heat sink and a heat-generating body, the heat sink comprising an air cooled heat sink and/or a liquid cooled heat sink (e.g., 30 that is cooled in production and/or testing applications under environmental atmosphere, p. 6, line 23 to p. 7, line 4).
Regarding claim 16, Naylor teaches in operative combination, at least two fastening units (e.g., two screws including 66 and 68, and two 50, Figs. 1-3) according to claim 1 for connecting a heat sink and a heat-generating body to each other, wherein the at least two fastening units are 
Regarding claim 17, Naylor teaches the operative combination according to claim 16, wherein in a mounted state, the retaining grooves (e.g., two grooves formed with 62 and 52 of 50, Figs. 1-3) of the fastening units are aligned parallel to each other (e.g., Fig. 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Naylor WO 00/62340.
Regarding claim 4, Naylor teaches fastening unit according to claim 1 as discussed above.
Naylor does not explicitly teach wherein the retaining element has a greater length in the longitudinally extending direction of the retaining groove than transversely to the longitudinally extending direction of the retaining groove.  
Naylor, however, recognizes that because of the elongated nature of the opening 64 of the cantilevered clamp 50 (considered as a retaining element), the cantilevered clamp 50 can be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control and optimize the fastening unit of Naylor to have the claimed relationship through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed relationship is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Regarding claim 15, Naylor teaches fastening unit according to claim 1 as discussed above.
Naylor does not explicitly teach wherein the retaining head comprises a thermally and/or an electrically insulating material, or an electrically conductive material.  
Naylor, however, recognizes that the base plate 30 (considered as a heat sink) would be formed or constructed from a metal which would normally include good heat conductive properties and would facilitate the dissipation of heat from the electrical component 10 (considered as a heat-generating body) (e.g., p. 4, lines 9-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention that in Naylor the clamp 50 (considered as a retaining element) including the gripping portion 68 (considered as a retaining head) may be a thermally and/or an .
Allowable Subject Matter
Claims 2 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if amended to overcome the above-discussed claim objection, set forth in this Office action.
Response to Arguments
Applicant's arguments filed on June 21, 2021 and December 17, 2021 have been fully considered but are moot in view of the new ground(s) of rejection as stated above.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.